HEYDENFELDT, J.
— -There is no statement or bill of exceptions. None of the papers which appear in the transcript have any such verity as can make them portions of the record. There is left only the declaration, the answer and the judgment of dismissal.
All intendments must be in favor of sustaining the action of the district court, and although no reason appears for the dismissal of the action, it must be presumed there was a good legal one, in the absence of anything to show the contrary.
Judgment affirmed.
I concur: Terry, J.